Case 3:17-cv-01104-VLB Document 82-97 Filed 05/15/19 Page 1 of 2




                  Exhibit 97
            Case 3:17-cv-01104-VLB Document 82-97 Filed 05/15/19 Page 2 of 2
                                             Sunday, September 17, 2017 at 6:40:52 AM Paciﬁc Daylight Time

Subject: Response to your quesZons about the tenure procedures
Date: Thursday, August 13, 2015 at 4:18:42 PM Paciﬁc Daylight Time
From: Dovidio, John <john.dovidio@yale.edu>
To:      susan.byrne@yale.edu <susan.byrne@yale.edu>
CC:      Gendler, Tamar <tamar.gendler@yale.edu>, Hungerford, Amy <amy.hungerford@yale.edu>
Dear Sue,

Thanks for following up on your quesZon about the procedures for your tenure case.

The climate review is ongoing, and no decision has been made regarding your request to modify the
standard promoZon process. In response to your email earlier this week, Amy has asked that I let you
know that, in addiZon to Noel, the members of your review commiQee will be David Jackson, Guiseppe
MazzoQa, and Howard Bloch.

We appreciate your checking in with us about this issue, and thanks for your paZence.

Jack




                                 INITIAL DISCOVERY PROTOCOLS                                           Page 3 of 8
                                                                                                 P141
